DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 4/6/2021, are accepted and appreciated by the examiner.
Allowable Subject Matter
Claims 1-28 are allowed.
	The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record Vagos teaches	an optical metrology system configured to determine one or more process parameters of a target structure, the optical metrology system comprising (See Fig 1A): 	a beam source and detector configured to measure a diffraction signal of the target structure (See Fig 1A); 	a processor configured to process measurement data (See Para[0043]); and a computer memory to store data (See Para[0043]); 	wherein the optical metrology system is configured to provide wavelength pruning for optical metrology (See Para[0043]), including: 	determining a model of the target structure including at least a first geometric (See Fig 1A Examiner has interpreted the electrical vectors Ep and Es as the first and second parameters.  They represent different geometric elements because one is parallel and the other is perpendicular components of the incident light ); 	designing and generating a dataset that includes:	1) a first set of datapoints for a set of wavelengths , wherein the first set of datapoints for the set of wavelengths are derived from a set of values for the first geometric parameter, and 	2) a second set of datapoints for the set of wavelengths, wherein the second set of datapoints for the set of wavelengths are derived from a set of values for the second geometric parameter;
(See Fig 3 and See Para[0050]  each component is viewed as a parameter])	storing the dataset in the computer memory (See Fig 3 and See Para[0050]); 	performing with the processor an analysis of the dataset for the model including (See Para[0043]): 	applying an outlier detection technology on the dataset, and identifying any datapoint outliers within the first and second set of datapoints for the set of wavelengths of the dataset (See Para[0063]); and 	if any datapoint outliers are identified in the analysis of the dataset of the model, removing any wavelengths corresponding to the datapoint outliers from the set of wavelengths to produce a subset of wavelengths, generating a modified dataset that includes: (See Para[0067]).(See Para[0067]), and
2) a second set of datapoints for the subset of wavelengths, wherein the second set of datapoints for the subset of wavelengths are derived from the second set of values for the second geometric parameter (See Para[0067]),	storing the modified dataset in the computer memory (See Para[0043]), and	performing optical metrology of the target structure using the modified stored dataset of the model to measure a diffraction signal (See Para[0086]).	However with regards to Claim 1, 11, 21 the prior art fails to teach or make obvious,	determining a model of a target microelectronic structure including at least a first geometric parameter and a second geometric parameter of the target microelectronic structure, wherein the second geometric parameter is different than the first geometric parameter;	applying an outlier detection technology on the dataset, and
	identifying any datapoint outliers within the first and second sets of datapoints for the set of wavelengths or the set of angles of the dataset;	if any data point outliers are identified in the analysis of the dataset of the model, removing any wavelengths or angles corresponding to the datapoint outliers from the set of wavelengths or the set of angles to produce a subset of wavelengths or a subset 
1) a first set of data points for the subset of wavelengths or the subset of
angles, wherein the first set of datapoints for the subset of wavelengths or the
subset of angles are derived from the first set of values for the first geometric
parameter, and	2) a second set of data points for the subset of wavelengths or the subset of
angles, wherein the second set of datapoints for the subset of wavelengths or the
subset of angles are derived from the second set of values for the second
geometric parameter, and	performing optical metrology of the target microelectronic structure with an optical metrology system using the modified stored dataset of the model to measure a diffraction signal,
wherein the first geometric parameter and the second geometric parameter are each one of a height (HT), a middle critical dimension (MCD), a top critical dimension (TCD), or a sidewall angle (SWA).	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 2-10 are allowed due to their dependency of Claim 1.	Claims 12-20 are allowed due to their dependency of Claim 11.	Claims 22-28 are allowed due to their dependency of Claim 21.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863